Citation Nr: 1442142	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	James V. Green, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to October 1989, March 2003 to June 2003, and November 2005 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to an initial rating higher than 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran separated from service in January 2007; a claim for entitlement to service connection for PTSD was received in October 2009, and the RO granted service connection for this disorder in a February 2010 rating decision, effective October 26, 2009.

2.  No communication received prior to October 26, 2009, may be interpreted as an informal claim for entitlement to service connection for PTSD.

3.  The date of receipt of the claim, October 26, 2009, is later than the date entitlement arose for PTSD; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 26, 2009 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in September 2011 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service VA examination and treatment records.  Virtual VA records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The Veteran testified in a hearing in February 2013 pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2013 hearing, the undersigned VLJ fully explained the issues involved.  In addition, the VLJ suggested submission of evidence that had not yet been provided.  A private attorney represented the Veteran at the hearing.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Effective Date Earlier than October 26, 2009 for the Grant of Service Connection for PTSD

The Veteran seeks an effective date earlier than October 26, 2009 for the grant of service connection for PTSD.  He asserts the effective date should be in 2007, when he returned from service overseas and separated from service.

The Board notes the Veteran first submitted a claim for PTSD in October 2009.  In a February 2010 rating decision, the RO granted service connection for PTSD, effective October 26, 2009.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from his final tour of active duty in January 2007.  He did not raise a claim for entitlement to service connection for PTSD within a year from discharge.  Rather, the Veteran first raised a service connection claim for PTSD in October 2009. 

Because the Veteran did not apply for service connection for PTSD within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

As indicated in the VA treatment records, the Veteran requested to be referred to a PTSD evaluation in June 2007 at a VA Medical Center.  His screens were negative including an October 2007 VA evaluation.  In August 2009, VA treatment records show the Veteran was diagnosed with PTSD.  In February 2009, the Veteran filed claims for disabilities including insomnia and sleep apnea.  The Veteran filed a claim for PTSD in October 2009.  Therefore, the appropriate effective date is the date of receipt of the claim, since it was later than the date the entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The mere presence of the VA treatment records does not show an intent to file a claim for service connection for PTSD.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see 38 C.F.R. § 3.157(b)(1) (providing that medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established."); Pacheco v. Gibson, No. 12-0389, 2014 WL 3513387 (Vet. App. July 17, 2014).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Brokowski v. Shinseki, 23 Vet.App. 79, 85 (2009).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 34 (1998).  The Board does not find that the RO should have construed the February 2009 claim as a claim for service connection for PTSD. 

The Board has also considered whether any evidence of record prior to October 29, 2009 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for PTSD.  In the February 2010 notice of disagreement, the Veteran indicated that he experienced PTSD symptoms prior to his October 2009 claim, but at the time, he did not know he should file a claim.  The Board notes, however, that the Veteran filed claims for several disabilities other than PTSD, prior to October 2009.  While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to PTSD prior to October 26, 2009, there are no references anywhere in the record that he submitted evidence of his psychiatric symptoms to serve as a claim for compensation benefits.  

In sum, the presently assigned effective date of October 26, 2009, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).




ORDER

Entitlement to an effective date earlier than October 26, 2009 for the grant of service connection for PTSD is denied.


REMAND

The Veteran seeks entitlement to an initial rating higher than 30 percent for his PTSD.  

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that the most recent VA examination for the Veteran's PTSD was in January 2010, more than four years ago.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

Additionally, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the Tuscaloosa VA Medical Center and Birmingham VA Medical Center dating since January 2010.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.

3.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


